
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5


35,000 Shares
Sign-on Grant 1

RESTRICTED STOCK AGREEMENT

VERTEX PHARMACEUTICALS INCORPORATED

        AGREEMENT made as of the 18th day of June, 2008 (the "Grant Date")
between Vertex Pharmaceuticals Incorporated (the "Company"), a Massachusetts
corporation having its principal place of business in Cambridge, Massachusetts,
and Freda Lewis-Hall (the "Participant").

        WHEREAS, the Company has adopted the Vertex Pharmaceuticals Incorporated
2006 Stock and Option Plan (the "Plan") to promote the interests of the Company
by providing an incentive for employees, directors and consultants of the
Company or its Affiliates;

        WHEREAS, pursuant to the provisions of the Plan, the Company desires to
offer for sale to the Participant shares of the Company's common stock, $0.01
par value per share ("Common Stock"), in accordance with the provisions of the
Plan, all on the terms and conditions hereinafter set forth;

WHEREAS, Participant wishes to accept said offer; and

        WHEREAS, the parties agree that any terms used and not defined herein
have the meanings ascribed to such terms in the Plan.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.    Definitions.

        1.1   "Cause" shall mean:

(i)the Participant is convicted of a crime involving moral turpitude;

(ii)the Participant's willful refusal or failure to follow a lawful directive or
instruction of the Company's Board of Directors or the individual(s) to whom the
Participant reports, provided that the Company shall have given the Participant
prior written notice of the directive(s) or instruction(s) that the Participant
failed to follow, and provided, further, that the Company shall have given the
Participant, in good faith, 30 days to correct such failure and further provided
that if the Participant corrects such failure, any termination of the
Participant's employment on account of such failure shall not be treated for
purposes of this Agreement as a termination of employment for "Cause;"

(iii)the Participant violates any of the Company's policies made known to the
Participant regarding confidentiality, securities trading or insider
information; or

(iv)the Participant, in carrying out the Participant's duties, commits
(A) willful gross negligence or (B) willful gross misconduct resulting, in
either case, in material harm to the Company unless such act, or failure to act,
was believed by the Participant, in good faith, to be in the best interests of
the Company.

        1.2   a "Change of Control" shall be deemed to have occurred if:

(a)any "person" or "group" as such terms are used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934 (the "Act"), becomes a beneficial owner,
as such term is used in Rule 13d-3 promulgated under the Act, of securities of
the Company representing more than 50% of the combined voting power of the
outstanding securities of the Company having the right to vote in the election
of directors; or

--------------------------------------------------------------------------------



(b)all or substantially all the business or assets of the Company are sold or
disposed of, or the Company or a subsidiary of the Company combines with another
company pursuant to a merger, consolidation, or other similar transaction, other
than (i) a transaction solely for the purpose of reincorporating the Company or
one of its subsidiaries in a different jurisdiction or recapitalizing or
reclassifying the Company's stock; or (ii) a merger or consolidation in which
the shareholders of the Company immediately prior to such merger or
consolidation continue to own at least a majority of the outstanding voting
securities of the Company or the surviving entity immediately after the merger
or consolidation.

        1.3   "Disability" shall mean a disability as determined under the
Company's long-term disability plan or program in effect at the time the
disability first occurs, or if no such plan or program exists at the time of
disability, then a "disability" as defined under Internal Revenue Code ("Code")
Section 22(e)(3); provided that, solely for purposes of determining whether any
amount that is payable other than upon termination of employment can be made as
a result of disability consistent with the provisions of Code Section 409A, the
following definition of "Disability" shall apply: an individual has a
"Disability" if he is unable to engage in any substantial gainful activity
because of any medically determinable physical or mental impairment that can be
expected to result in death or last for a continuous period of no less than
12 months. Alternatively, an individual is considered disabled if he is, because
of any medically determinable physical or mental impairment that can be expected
to result in death or last for a continuous period of at least 12 months,
receiving income replacement benefits for a period of not less than three months
under the Company's long-term disability plan.

        1.4   "Employment Agreement" shall mean the Employment Agreement dated
June 18, 2008 between the Company and the Participant.

        1.5   "Good Reason" shall mean that, without the Participant's consent,
one or more of the following events occurs, and the Participant, at the
Participant's own initiative provides notice of termination within 30 days after
such event:

(i)the Participant's Base Salary is decreased or the target levels under the
Company's target bonus program, or equity compensation program are reduced,
unless each or any such reduction is part of an across-the-board proportionate
reduction in the salaries, target bonuses, or target equity compensation, as
applicable, provided, however, that it is expressly understood that payments or
awards under any such program in amounts lower than the target amounts in
accordance with any such program shall not constitute "Good Reason;"

(ii)the office to which the Participant is assigned is relocated to a place 35
or more miles away and such relocation is not at the Participant's request or
with the Participant's prior agreement (and other than, for Participants
assigned to the Company's principal Executive offices, in connection with a
change in location of the Company's principal Executive offices); or

(iii)the Participant's duties are materially diminished to an extent that
results in either (A) the Participant no longer being an "officer," as such term
is defined in Rule 16a-1(f) promulgated under the Securities Exchange Act of
1934; or (B) the Participant ceases to be a member of the executive management
team of the Company.

2.    Terms of Purchase.    The Participant hereby accepts the offer of the
Company to issue to the Participant, in accordance with the terms of the
Employment Agreement, the Plan and this Agreement, 35,000 shares of the
Company's Common Stock (such shares, subject to adjustment pursuant to

2

--------------------------------------------------------------------------------




Section 17 of the Plan and Subsection 3(g) hereof, the "Granted Shares") at a
purchase price per share of $0.01 (the "Purchase Price"), receipt of which is
hereby acknowledged by the Company.

3.    Company's Lapsing Repurchase Right.

        (a)    Lapsing Repurchase Right.    Except as set forth in
Subsection 3(b) hereof, if for any reason the Participant experiences a
Termination of Service prior to June 18, 2012, the Company (or its designee)
shall have the option, but not the obligation, to purchase from the Participant,
and, in the event the Company exercises such option, the Participant shall be
obligated to sell to the Company (or its designee), at a price per Granted Share
equal to the Purchase Price, all or any part of the Granted Shares as set forth
herein (the "Lapsing Repurchase Right"). The Company's Lapsing Repurchase Right
shall lapse with respect to 2,188 of the Granted Shares on a quarterly basis,
beginning on September 18, 2008, unless the Participant shall have, prior to any
such quarterly lapsing date, experienced a Termination of Service. The Company's
Lapsing Repurchase Right shall be valid for a period of one year commencing with
the date of such termination of employment or service. Notwithstanding any other
provision hereof, if the Company is prohibited during such one year period from
exercising its Lapsing Repurchase Right by applicable law, then the time period
during which such Lapsing Repurchase Right may be exercised shall be extended
until the later of (a) the end of such one-year period or (b) 30 days after the
Company is first not so prohibited.

        (b)    Effect of Termination by the Company Without Cause, or by the
Participant for Good Reason.    The Company's Lapsing Repurchase Right shall
terminate, and the Participant's ownership of all Granted Shares then owned by
the Participant shall become vested, if the Company or an affiliate terminates
the Participant's employment or service other than for Cause or if the
Participant terminates her employment for Good Reason.

        (c)    Closing.    If the Company exercises the Lapsing Repurchase
Right, the Company shall notify the Participant, or, in the case of the
Participant's death, his or her survivor, in writing of its intent to repurchase
the Granted Shares that are subject to the Lapsing Repurchase Right. Such notice
may be mailed by the Company up to and including the last day of the time period
provided for above for exercise of the Lapsing Repurchase Right. The notice
shall specify the place, time and date for payment of the repurchase price (the
"Closing") and the number of Granted Shares with respect to which the Company is
exercising the Lapsing Repurchase Right. The Closing shall be not less than ten
days nor more than 60 days from the date of mailing of the notice, and the
Participant or the Participant's survivor with respect to the Granted Shares
which the Company elects to repurchase shall have no further rights as the owner
thereof from and after the date specified in the notice. At the Closing, the
repurchase price shall be delivered to the Participant or the Participant's
survivor and the Granted Shares being repurchased, duly endorsed for transfer,
shall, to the extent that they are not then in the possession of the Company, be
delivered to the Company by the Participant or the Participant's survivor.

        (d)    Escrow.    Each of the Granted Shares that is subject to the
Lapsing Repurchase Right, together with any securities distributed in respect
thereof such as through a stock split or other recapitalization, shall be held
by the Company in escrow until such time as the Company's Lapsing Repurchase
Right with respect to such Granted Share shall have lapsed. The Company promptly
shall release Granted Shares from escrow upon termination of the Lapsing
Repurchase Right with respect to those Granted Shares.

        (e)    Prohibition on Transfer.    The Participant recognizes and agrees
that all Granted Shares that are subject to the Lapsing Repurchase Right may not
be sold, transferred, assigned, hypothecated, pledged, encumbered or otherwise
disposed of, whether voluntarily or by operation of law, other than to the
Company (or its designee). However, the Participant, with the approval of the
Committee, may transfer the Granted Shares for no consideration to or for the
benefit of the Participant's Immediate Family (including, without limitation, to
a trust for the benefit of the Participant's Immediate Family or

3

--------------------------------------------------------------------------------




to a partnership or limited liability company for one or more members of the
Participant's Immediate Family), subject to such limits as the Committee may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to this Agreement prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer. The term "Immediate Family" shall mean the
Participant's spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces and nephews and grandchildren (and, for
this purpose, shall also include the Participant). The Company shall not be
required to transfer any Granted Shares on its books which shall have been sold,
assigned or otherwise transferred in violation of this Subsection 3(e), or to
treat as the owner of such Granted Shares, or to accord the right to vote as
such owner or to pay dividends to, any person or organization to which any such
Granted Shares shall have been so sold, assigned or otherwise transferred, in
violation of this Subsection 3(e).

        (f)    Failure to Deliver Granted Shares to be Repurchased.    If the
Granted Shares to be repurchased by the Company under this Agreement are not in
the Company's possession pursuant to Subsection 3(c) above or otherwise and the
Participant or the Participant's survivor fails to deliver such Granted Shares
to the Company (or its designee), the Company may elect (i) to establish a
segregated account in the amount of the repurchase price, such account to be
turned over to the Participant or the Participant's survivor upon delivery of
such Granted Shares, and (ii) immediately to take such action as is appropriate
to transfer record title of such Granted Shares from the Participant to the
Company (or its designee) and to treat the Participant and such Granted Shares
in all respects as if delivery of such Granted Shares had been made as required
by this Agreement. The Participant hereby irrevocably grants the Company a power
of attorney which shall be coupled with an interest for the purpose of
effectuating the preceding sentence, which power of attorney shall be
terminated, void and of no further force or effect with respect to those Granted
Shares for which the Company's Lapsing Repurchase Right shall have lapsed.

        (g)    Adjustments.    The Plan contains provisions covering the
treatment of Granted Shares in a number of contingencies such as stock splits
and mergers. Provisions in the Plan for adjustment with respect to the Granted
Shares and the related provisions with respect to successors to the business of
the Company are hereby made applicable hereunder and are incorporated herein by
reference.

4.    Legend.    In addition to any legend required pursuant to the Plan, all
certificates representing the Granted Shares to be issued to the Participant
pursuant to this Agreement shall have endorsed thereon a legend substantially as
follows:

"The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement with the Company, a copy of which
Agreement is available for inspection at the offices of the Company or will be
made available upon request."

5.    Incorporation of the Plan.    The Participant specifically understands and
agrees that the Granted Shares issued under the Plan are being sold to the
Participant pursuant to the Plan, a copy of which Plan the Participant
acknowledges he or she has read and understands and by which Plan he or she
agrees to be bound. The provisions of the Plan are incorporated herein by
reference.

6.    Tax Liability of the Participant and Payment of Taxes.    The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to the Granted Shares issued pursuant to this Agreement, including,
without limitation, the Lapsing Repurchase Right, shall be the Participant's
responsibility. The Participant agrees and acknowledges that (i) the Company
promptly will withhold from the Participant's pay the amount of taxes the
Company is required to withhold upon the lapsing of any Lapsing Repurchase Right
on the part of the Company pursuant to this Agreement, and (ii) the Participant
shall make immediate payment to the Company in the amount of any tax required to
be withheld by the Company in excess of the Participant's pay available for such
withholding.

4

--------------------------------------------------------------------------------



7.    Equitable Relief.    The Participant specifically acknowledges and agrees
that in the event of a breach or threatened breach of the provisions of this
Agreement or the Plan, including the attempted transfer of the Granted Shares by
the Participant in violation of this Agreement, monetary damages may not be
adequate to compensate the Company, and, therefore, in the event of such a
breach or threatened breach, in addition to any right to damages, the Company
shall be entitled to equitable relief in any court having competent
jurisdiction. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any such breach or threatened
breach.

8.    No Obligation to Maintain Relationship.    The Company is not by the Plan
or this Agreement obligated to continue the Participant as an employee, director
or consultant of the Company or an affiliate. The Participant acknowledges:
(i) that the Plan is discretionary in nature and may be suspended or terminated
by the Company at any time; (ii) that the grant of the Granted Shares is a
one-time benefit which does not create any contractual or other right to receive
future grants of shares, or benefits in lieu of shares; (iii) that all
determinations with respect to any such future grants, including, but not
limited to, the times when shares shall be granted, the number of shares to be
granted, the purchase price, and the time or times when each share shall be free
from a lapsing repurchase right, will be at the sole discretion of the Company;
(iv) that the Participant's participation in the Plan is voluntary; and (v) that
the Granted Shares are not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
other than as set forth in the Employment Agreement.

9.    Notices.    Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:

        If to the Company:

Vertex Pharmaceuticals Incorporated
130 Waverly Street
Cambridge, MA 02139
Attention: Legal Department-Corporate

        If to the Participant:

At the Participant's home address then
listed in the Company's payroll records

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

10.    Benefit of Agreement.    Subject to the provisions of the Plan and the
other provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

11.    Governing Law.    This Agreement shall be construed and enforced in
accordance with the laws of The Commonwealth of Massachusetts, without giving
effect to the conflict of law principles thereof. For the purpose of litigating
any dispute that arises under this Agreement, whether at law or in equity, the
parties hereby consent to exclusive jurisdiction in Massachusetts and agree that
such litigation shall be conducted in the courts of Boston, Massachusetts or the
federal courts of the United States for the District of Massachusetts.

12.    Severability.    If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to

5

--------------------------------------------------------------------------------




make such provision valid and enforceable, and to the extent that this is
impossible, then such provision shall be deemed to be excised from this
Agreement, and the validity, legality and enforceability of the rest of this
Agreement shall not be affected thereby.

13.    Entire Agreement.    This Agreement, together with the Plan and the
Employment Agreement, constitutes the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement not
expressly set forth in this Agreement shall affect or be used to interpret,
change or restrict the express terms and provisions of this Agreement provided,
however, in any event, this Agreement shall be subject to and governed by the
Plan.

14.    Modifications and Amendments; Waivers and Consents.    The terms and
provisions of this Agreement may be modified or amended as provided in the Plan.
Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

15.    Consent of Spouse.    If the Participant is married as of the date of
this Agreement, the Participant's spouse shall execute a Consent of Spouse in
the form of Exhibit A hereto, effective as of the date hereof. Such consent
shall not be deemed to confer or convey to the spouse any rights in the Granted
Shares that do not otherwise exist by operation of law or the agreement of the
parties. If the Participant marries or remarries subsequent to the date hereof,
the Participant shall, not later than 60 days thereafter, obtain his or her new
spouse's acknowledgement of and consent to the existence and binding effect of
all restrictions contained in this Agreement by such spouse's executing and
delivering a Consent of Spouse in the form of Exhibit A.

16.    Counterparts.    This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

17.    Data Privacy.    By entering into this Agreement, the Participant:
(i) authorizes the Company and each affiliate, and any agent of the Company or
any affiliate administering the Plan or providing Plan record keeping services,
to disclose to the Company or any of its affiliates such information and data as
the Company or any such affiliate shall request in order to facilitate the grant
of Granted Shares and the administration of the Plan; (ii) waives any data
privacy rights he or she may have with respect to such information; and
(iii) authorizes the Company and each affiliate to store and transmit such
information in electronic form.

[Signature page follows]

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    VERTEX PHARMACEUTICALS
 
 
INCORPORATED
 
 
By:
 
/s/ Joshua S. Boger        

--------------------------------------------------------------------------------

Joshua S. Boger
President and Chief Executive Officer
 
 
PARTICIPANT:
 
 
/s/ Freda Lewis-Hall

--------------------------------------------------------------------------------

Freda Lewis-Hall

7

--------------------------------------------------------------------------------



35,000 Shares
Sign-on Grant 1

EXHIBIT A

CONSENT OF SPOUSE

        I,                                     , spouse of Freda Lewis-Hall,
acknowledge that I have read the RESTRICTED STOCK AGREEMENT dated as of June 18,
2008 (the "Agreement") to which this Consent is attached as Exhibit A and that I
know its contents. Capitalized terms used and not defined herein shall have the
meanings assigned to such terms in the Agreement. I am aware that by its
provisions the Granted Shares granted to my spouse pursuant to the Agreement are
subject to a Lapsing Repurchase Right in favor of VERTEX PHARMACEUTICALS
INCORPORATED (the "Company") and that, accordingly, the Company has the right to
repurchase up to all of the Granted Shares of which I may become possessed as a
result of a gift from my spouse or a court decree and/or any property settlement
in any domestic litigation.

        I hereby agree that my interest, if any, in the Granted Shares subject
to the Agreement shall be irrevocably bound by the Agreement and further
understand and agree that any community property interest I may have in the
Granted Shares shall be similarly bound by the Agreement.

        I agree to the Lapsing Repurchase Right described in the Agreement and I
hereby consent to the repurchase of the Granted Shares by the Company and the
sale of the Granted Shares by my spouse or my spouse's legal representative in
accordance with the provisions of the Agreement. Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse, then the Company shall have the same rights
against my legal representative to exercise its rights of repurchase with
respect to any interest of mine in the Granted Shares as it would have had
pursuant to the Agreement if I had acquired the Granted Shares pursuant to a
court decree in domestic litigation.

        I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN
THE AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT. I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.

        Dated as of the      day of                        , 2008.

   

--------------------------------------------------------------------------------

    Print name:

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5

